Citation Nr: 1230052	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  04-28 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran who served on active duty from March 1979 to February 1983 and with the Army National Guard from January 1984 to January 1992 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The medical evidence in this case shows varying psychiatric diagnoses, such as mood disorder, posttraumatic stress disorder (PTSD), personality disorders, depression, and anxiety.  As such, the Board concludes the appeal cannot be considered confined to any one particular psychiatric diagnosis alone and has been appropriately recharacterized above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The case was brought before the Board in August 2008, July 2009, and September 2011, at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  


FINDINGS OF FACT

The Veteran's psychiatric disorder has been variously diagnosed throughout the appellate time frame, but the most probative and persuasive evidence does not link any psychiatric diagnosis with his military service.  

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice was provided in March 2003 and March 2008 letters; the claim was then readjudicated in Supplemental Statements of the Case (SSOCs), most recently in July 2012.  Mayfield, 444 F.3d at 1333.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran identified receiving Social Security Administration (SSA) disability benefits and, therefore, the Board previously remanded the claim to obtain those records.  The SSA responded indicating no records exist.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The Veteran was provided VA examinations in June 2003 and May 2011 (with a November 2011 addendum).  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Thus, the Board finds that VA has satisfied the duty assist the Veteran and the Board may proceed to consider the merits of the claim.  

Service Connection

In order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims entitlement to service connection under two varying theories.  He indicates he injured his back in the military and the decline of his functioning as well as the chronic pain caused his psychiatric disorder.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  In this case, the Veteran is not currently service-connected for any disabilities.  Indeed, the Board denied entitlement to service connection for lumbar and cervical spine disorders in a September 2011 Board decision.  As such, the Veteran's secondary service connection claim must fail as a matter of law. 

In the alternative, the Veteran believes his psychiatric disorder stems from mistreatment he claims occurred during his active military service.  

The events described by the Veteran as causing his current psychiatric disorder all stem from his active duty in the Army (versus his National Guard service).  

To the extent the Veteran is claiming his psychiatric disorder stems from any period of his National Guard service, however, the Board notes only "veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.  To establish status as a "veteran" based upon a period of active duty for training (ACDUTRA), a claimant must establish that he was disabled from a disease or injury incurred or aggravated in line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a veteran may have established status as a "veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

The Veteran's service treatment records confirm the Veteran was seen for "situational depression" in October 1979.  The entry provides little detail, and no follow-up treatment or complaints are noted.  In September 1982, his service treatment records indicate the Veteran was in an alteration with a senior chief where he was held by the neck by his superior.  He reportedly lost his temper and pounded on the bench while uttering a profanity.  On examination, the Veteran was not found to have any physical injuries on his neck or elsewhere.  He was alert, cooperative and well-oriented.  The Veteran was referred to psychiatry thereafter to rule out passive aggressive character disorder.  The psychiatrist indicated the Veteran was not very cooperative with the examination.  The Veteran complained of verbal harassment and did not believe he did anything wrong.  The examiner noted the Veteran's divorce after only 6 months of marriage and his inability to appreciate "joking around."  The examiner diagnosed the Veteran with paranoid personality disorder with passive-aggressive personality traits.  Although the examiner found the Veteran unfit for duty, because the Veteran had already served 3.5 years, it was recommended he be allowed to finish the last 6 months of his military service.  

The Veteran's February 1983 separation examination is silent as to any psychiatric abnormality at that time.  The Board notes, however, within the Veteran's December 1983 National Guard enlistment examination, the Veteran self-reported frequent trouble sleeping, depression, and excessive worry.  No medical diagnosis was rendered at that time.

Also noteworthy, the Veteran's personnel records prior to the September 1982 alteration with his superior indicate the Veteran was excelling.  His performance review reports were excellent and, indeed, the Veteran was recommended for advancement.

After service, medical records reveal the Veteran was married three times, suffered multiple back injuries, and sought treatment for chronic pain.  Although not directly related, many of the Veteran's private physicians treating him for his back from the 1990s noted his severe depression and referred him to psychiatry.  The Veteran was hospitalized from April 1993 to May 1993 following a suicide attempt where his wife found him attempting to shoot himself.  Hospitalization records note a diagnosis of depression related to his chronic back pain.

The Veteran was afforded a VA examination in June 2003 where the examiner noted his pertinent history and diagnosed the Veteran with a mood disorder with depressive features related to a medical condition, specifically his pain disorder and chronic back pain.  The examiner noted how the Veteran had not worked since 1994 due to his back injuries and chronic pain.

The Veteran was again hospitalized from August 6, 2003 to August 21, 2003 due to another suicide attempt.  At that time, and for the first time, the Veteran was diagnosed with PTSD.  The Veteran claimed flashbacks of 16 combat experiences and 16 "combat jumps."  The examiner noted the Veteran's chronic pain syndrome and multiple back injuries exacerbate his problem.  

VA outpatient treatment records from 2003 to 2012 note diagnoses of depression, mood disorder, anxiety, and PTSD related to combat, but also his chronic back pain.  

Also of record is a March 2004 opinion from the Vet Center where the Veteran was diagnosed with major depression and severe physical disability.  The report notes the Veteran has been in constant low back pain since 1982.

The Veteran was afforded a VA examination in May 2011 where the examiner diagnosed the Veteran with a mood disorder related to his general medical condition and a personality disorder with narcissistic personality traits.  These diagnoses were confirmed in the VA examiner's November 2011 addendum.  With regard to etiology, in May 2011, the examiner opined that the Veteran's psychiatric condition is related to his general medical condition of chronic pain stemming from neck and back injuries.  The examiner also found it not likely that the Veteran's in-service diagnosed paranoid personality with passive aggressive traits is a manifestation of the current mood disorder.  Especially relevant, the examiner pointed out that the Veteran currently presented with narcissistic traits versus paranoia.  

Overall, the examiner found the Veteran's self-report of his military experiences to be "tainted by exaggeration/confabulation" for these events.  The Veteran, for example, claims he suffered a skull fracture as a result of the 1982 altercation whereas the in-service physical examination done at that time found no physical injuries at all. 

Pursuant to the Board remand, the examiner offered an addendum opinion in November 2011 explaining it is "NOT as least likely as not" that the Veteran's mood disorder began or is otherwise related to his active service, to include the situational depression diagnosed in October 1979.  (Emphasis in original).  The examiner explained that situational depression is mild and event related; it does not comport with the Veteran's subsequent mood disorder.  Although the situation is not described in the service treatment records, the service treatment records do not indicate any persistent symptoms, follow-ups or further reference. The examiner also opined that the Veteran's psychiatric condition is "as least likely as not" worsened by the Veteran's back and neck disabilities.  

In short, throughout the pendency of this appeal, the Veteran has been diagnosed with depression, anxiety, PTSD, a mood disorder, and a personality disorder.  

His depression, anxiety and mood disorder have consistently been associated, both privately and by VA doctors, with his chronic back pain, a nonservice-connected disorder.  Indeed, the 2011 VA examiner specifically opines the Veteran's diagnoses are not related to the 1982 altercation or the 1979 diagnosis of situational depression.

With regard to his personality disorder, personality disorders are congenital or developmental defects and are not generally considered subject to service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).   The VA Office of General Counsel held that service connection may be granted for a congenital disorder, however, on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  In that opinion, it was noted that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

In this case, the May 2011 VA examiner opined the in-service diagnosed paranoid personality disorder was not a manifestation of his current mood disorder.  Indeed, the examiner found the Veteran's personality disorder to currently have narcissistic traits versus paranoia.  The examiner noted how the Veteran did exceptionally well on performance reviews prior the September 1982 alteration he had with his superior.  He also functioned well in the same job after service up until his 1994 retirement due to back injury.  Thus, the Board finds the Veteran's in-service diagnosis of paranoid personality disorder was not a manifestation of his current psychiatric disorder and, therefore, not subject to service connection.

Lastly, the Veteran was diagnosed with PTSD related to 16 combat incidences and 16 combat jumps.  The Veteran is competent to describe in service accidents and duties performed.  With regard to PTSD specifically, however, credible supporting evidence is required showing that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Lay evidence may be sufficient where the stressor is related to the Veteran's fear of hostile military or terrorist activity.  Id. § 3.304(f)(3).  

In regard to PTSD, the Board finds there is no evidence the Veteran was in combat and no objective confirmation of his claimed combat stressors.  During the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Accordingly, the provisions were considered with regard to this case, but found inapplicable.  In addition to the absence of objective confirmation of his claimed combat stressors, the Veteran himself acknowledged he was never in combat when inquired about it by the May 2011 VA examiner.  He further denied ever representing otherwise.  He even submitted an independent statement in August 2010 indicating he never participated in "16 combat jumps."  Thus, the sole "stressful" circumstance claimed by the Veteran, and confirmed in his service treatment records, includes his September 1982 altercation with his superior.

No medical professional, however, has ever diagnosed the Veteran with PTSD or any other psychiatric disorder specifically attributed to the 1982.  Rather, the PTSD diagnosis was first rendered during an August 2003 hospitalization and related to Veteran's reported combat experiences and combat jumps.  The PTSD diagnosis noted in the medical records, therefore, is not persuasive because they are based on incorrect factual premises.  See, e.g. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).

The Board also finds noteworthy that the August 2003 VA hospitalization records diagnose the Veteran with PTSD related to combat, but indicate the condition is exacerbated by his chronic back and neck pain.  

The overwhelmingly consistent theme in the medical evidence is that the Veteran's psychiatric disorder, variously diagnosed, is due to his chronic pain and general medical condition.  

Again, the Veteran claims he was mistreated in the military, which is, at the very least, partially the reason for his current psychiatric disorder.  

The Veteran's statements were considered, but the Veteran proved to be a poor historian.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Board finds the Veteran's statements regarding his in-service mistreatment and combat experience inherently inconsistent and thus, not credible.  

For example, the Veteran provided details to the May 2011 VA examiner of a skull fracture occurring at the time of his in-service altercation with a superior.  Other VA outpatient treatment records, for example one dated in October 2008, also mention a past "closed skull fracture," but provide no specific details.  In contrast, the service treatment records document a September 1982 "very physical skirmish" with his superior, but on physical examination, no physical injuries are found.   

Indeed, the May 2011 VA examiner found the Veteran's self-report "to be tainted by exaggeration/confabulation for these events."  

The Veteran also described 16 combat incidences to include 16 combat jumps to a VA physician during an August 2003 hospitalization.  The description led to a PTSD diagnosis and treatment thereof.  The Veteran later, in an August 2010 statement, adamantly denied saying "16 combat jumps," but indicates the rest of the record stands firm.  During his May 2011 VA examination, the Veteran claims he never told anyone he was in combat at all.  Rather, he underwent combat training, which he believed was equivalent to actual combat exposure. 

These inconsistencies in the record weigh against the Veteran's credibility.  See Madden, 125 F.3d at 1481; Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding the Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Because of the Veteran's inconsistent statements and medical evidence cutting against the Veteran's contentions, the Board gives greater credence and weight to the contemporaneous medical records filed in this matter.   

No medical professional has ever linked a psychiatric diagnosis to service, to include a credible in-service event.  Rather, the most persuasive and probative evidence in this case indicates the Veteran's psychiatric disorder is attributable to his chronic back pain and overall medical condition.  As such, service connection is not warranted.


ORDER

Entitlement to service connection for a psychiatric disorder is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


